Citation Nr: 0106351	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
service-connected fracture of the 5th metacarpal.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana, which denied an 
evaluation in excess of zero percent for residuals of a 
service-connected fracture of the left 5th metacarpal.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in March 2000; a transcript of that 
hearing is associated with the claims file.  At the hearing, 
it appears that the veteran raised the issue of entitlement 
to service connection for a stomach ulcer.  Transcript at 2.  
This issue is referred to the RO for adjudication.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49747 (1992)).  Therefore, 
for these reasons, a remand is required.  

VA outpatient treatment records dated in October 1999 show 
that the veteran complained of pain in the left 5th 
metacarpal.  The assessment was "[p]osttraumatic OA (?) left 
5th MC Base ?=Occ left lat wrist pn rad to 5th MCP."  

At his personal hearing in March 2000, the veteran testified 
that residuals of his service-connected fracture of his 5th 
metacarpal caused pain and tingling, reduced grip strength in 
his little finger and the left ring finger, caused hand 
weakness and locking up.  Transcript at 2 & 5-7 (March 2000).  
He also testified that his left finger disability interfered 
with his ability to drive a vehicle and with his ability to 
climb a ladder.  Transcript at 3-4.  The veteran also 
reported that it was bothersome to make a fist.  Transcript 
at 6.  The veteran's representative asserted that there was a 
neurological impairment of the left hand as a result of the 
service-connected fracture.  Transcript at 7.

On VA examination in April 2000, clinical reports included 
increasing stiffness and soreness with mild limitation of 
motion.  The assessment was that the veteran's clinical 
history suggested increasing difficulty with functional 
activities, which might represent early osteoarthritis of the 
metacarpophalangeal joint of the left fifth digit.  

Residuals of the fracture to the right fifth metacarpal are 
currently evaluated as noncompensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5227.  Diagnostic Code 5227 pertains 
to ankylosis of any finger other than the thumb, index or 
middle finger and provides only for a noncompensable 
evaluation.  A Note provides that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91); see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

Note 3, preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, 
provides that in rating the fingers:

With only one joint of a digit ankylosed or 
limited in its motion, the determination will be 
made on the basis of whether motion is possible to 
within 2 inches (5.1 cm.) of the median transverse 
fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise 
unfavorable.

In this case, the evidence indicates that there is limitation 
of motion of the left little finger.  It is unclear whether 
motion is possible to within 2 inches of the median 
transverse fold of the palm so as to warrant consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2000).  
Additionally, it is unclear as to whether the veteran 
currently has arthritis in his left little finger.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
the disability of the right 5th 
metacarpal.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include [].  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination to determine the 
severity of his service-connected left 
finger disability.  The examiner should 
review the veteran's claims folder 
including a copy of this remand.  All 
necessary tests or studies should be 
performed, including x-ray examination 
and neurological testing.  After the 
entire claims folder, including service 
medical records, has been reviewed, the 
examiner should comment as to whether 
motion of the left little finger is 
possible to within 2 inches (5.1 cm.) of 
the median transverse fold of the palm.  
The examiner should determine whether the 
finger disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.
Additionally, the examiner should 
specifically determine whether the 
veteran has X-ray evidence of arthritis 
of the fifth metacarpal, with objective 
evidence of limitation of motion.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand are deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




